DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first conversion circuit, configured to receive three primary color information of a current frame, and convert the three primary color information into color space information with luminance to obtain current luminance information from the color space information; a look-up table operation circuit, electrically connected to the first conversion circuit and the buffer memory and configured to generate a over-drive gain value by table look-up according to the current frame information and the previous frame information; a second conversion circuit, electrically connected to the look-up table operation circuit to convert the luminance over-drive gain value into three primary color over-drive gain values; a generator, electrically connected to the second conversion circuit and configured to receive the  “A compression circuit, electrically connected to the first conversion circuit and the buffer memory to compress the previous luminance information and the current luminance information; and a decompression circuit, electrically connected to the buffer memory and the look-up 25table operation circuit so that the previous luminance information is decompressed before the previous luminance information is transmitted to the look-up table operation circuit” in claim 14.
With respect to claim 10, The structural modifier “a first conversion circuit” is modified by a functional language “configured to receive three primary color information of a current frame, and convert the three primary color information into color space information with luminance to obtain current luminance information from the color space information” without reciting the structure of the first conversion circuit. Further the structural modifier “a look-up table operation circuit” is modified by a functional language  “configured to generate a over-drive gain value by table look-up according to the current frame information and the previous frame information” without reciting the structure of the look-up table operation circuit; The structural modifier “a second conversion circuit” is modified by a functional language “to convert the luminance over-drive gain value into three primary color over-drive gain values” without reciting the structure of the second conversion circuit; and The structural modifier “a generator” is modified by a functional language “configured to receive the three primary color information and generate, according to the three primary color information and the three primary color over-drive 

With respect to claim 14, the structural modified “”a compression circuit” is modified by a functional language “to compress the previous luminance information and the current luminance information” without reciting the structure for the compression circuit. Moreover the structural modifier “a decompression circuit” is modified by structural language “so that the previous luminance information is decompressed before the previous luminance information is transmitted to the look-up table operation circuit” without reciting the structure for the decompression circuit.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The paragraph 0022 of the specification describe the generator is an added however the specification provides no disclosure describing the structure of the first converter circuit; the look-up table operation circuit; and the second conversion circuit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The specification of the present application provides no disclosure describing the structure of the first converter circuit; the look-up table operation circuit; and the second conversion circuit; therefore one having ordinary skill won’t be able to make and use the claimed invention as the structures are not disclosed.
Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for being dependent on rejected independent claim 10.
Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The specification of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 11-12, 14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US Pat 9,171,491) in view of Warmuth et al (US Pub 2008/0279470).

With respect to claim 1, Kwon discloses an over-drive compensation method, applicable to a liquid crystal display panel, the over-drive compensation method comprising: receiving three primary color information of a current frame, and converting the three primary color information into color space information with luminance, to obtain current luminance information from the color space information (see col 6; lines 1-3; discloses The RGB to YUV data converter 11 separates input RGB data into brightness data (Y) and color difference data (U,V) and outputs them to the BTC encoder 12); buffering and storing the current luminance information in a buffer memory, and outputting, by the buffer memory, previous luminance information of a (see col 6; lines 11-13; discloses the frame memory 13 stores the current frame data (i.e., the compressed brightness data cYUV for the current frame) and outputs it to the first BTC decoder 14a after a delay of one frame period);  generating, according to the three primary color information and the three primary color over-drive gain values, a corresponding over-drive compensated value for output to over-drive the liquid crystal display panel (see col 8; lines 26-30; discloses The data modulator 18 receives the previous frame data and current frame data, compares them with each other, and outputs a modulation value for modulating the difference between them to modulate the current frame data for over-driving the display device; see col 8; lines 37-53; discloses The adder 46 adds the preset modulation value from the look-up table 44 or subtractor 45 and the current frame data RGB5 that has passed through the second W generation module 30 and the pixel rendering part 17c, and outputs the resulting modulated data. The adder 46 adds noncompressed data and the overdriving modulation data to output the modulated data which is losslessly compressible. The modulated data is transmitted to the source drive ICs of the data driver 102); 
Kwon discloses generating a over-drive gain value according to the current RGB information and the previous RGB information (see col 8; lines 37-42; discloses The look-up table 44 compares the current frame data RGB2(CUR) and the previous frame data RGB2(PRE), and selects preset modulation data according to the comparison result);
Kwon doesn’t expressly disclose generating a luminance over-drive gain value according to the current luminance information and the previous luminance information; 
In the same field of endeavor, Warmuth discloses system and method for overdriving LCD display (see abstract); Warmuth discloses generating a luminance over-drive gain value according to the current luminance information and the previous luminance information (see par 0034; discloses a modified luminance component Y'[t] is created, the value of which modified component is based on the difference between the first luminance component Y[t-n] and the subsequent desired luminance component Y[t]); converting the luminance over-drive gain value into three primary color over-drive gain values (see par 0035; discloses After having created the modified luminance component Y'[t], it is supplied to an YUV to RGB converter 305. Finally, the overdrive values, Ro, Go and Bo are employed to provide an overdrive voltage to the LC cell);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kwon to apply the overdriving to the luminance component by creating on a modified luminance component based on a difference between the value of the luminance component of the subsequent frame and the value of the luminance component related to the first frame as disclosed by Warmuth in order to reduce motion blurr in the liquid crystal cell.

With respect to claim 2, Kwon as modified by Warmuth discloses wherein the step of generating the luminance over-drive gain value according to the current luminance information and the previous luminance information further comprises (see Warmuth’s reference; par 0034; discloses retrieves an overdrive factor .alpha. (and possibly a second overdrive factor .beta.) used to provide the overdrive level from a lookup table (LUT) 304, based on a difference between the first gray level and the subsequent desired gray level. Hence, a modified luminance component Y'[t] is created, the value of which modified component is based on the difference between the first luminance component Y[t-n] and the subsequent desired luminance component Y[t]).

With respect to claim 3, Kwon as modified by Warmuth discloses wherein the previous luminance information has been stored in the buffer memory in advance (see col 6; lines 4-13; discloses the frame memory 13 stores the current frame data (i.e., the compressed brightness data cYUV for the current frame) and outputs it to the first BTC decoder 14a after a delay of one frame period). 

With respect to clam 5, Kwon as modified by Warmuth further discloses wherein the previous luminance information is first compressed before being stored in the buffer memory, and after the buffer memory outputs the previous luminance information, the previous luminance information is first decompressed (see col 6; lines 4-8; discloses The BTC encoder 12 compresses brightness data using any compression algorithm well known to those skilled in the art and supplies the compressed brightness data cYUV to the frame memory 13. Col 6; lines 57-60; discloses the first BTC decoder 14a decompresses the compressed previous frame data cYUV and outputs decompressed previous frame data Y'U'V' to the first YUV to RGB data converter 15a).

With respect to claim 6, Kwon as modified by Warmuth further discloses wherein before the step of buffering and storing the current luminance information, the current luminance information is compressed (see col 6; lines 4-8; discloses The BTC encoder 12 compresses brightness data using any compression algorithm well known to those skilled in the art and supplies the compressed brightness data cYUV to the frame memory 13.).

With respect to claim 9, Kwon as modified by Warmuth further discloses wherein the three primary color over-drive gain values are represented as 
    PNG
    media_image1.png
    54
    519
    media_image1.png
    Greyscale
 values,
Ay is the luminance over-drive gain value, and r, g, and b, are three primary color luminance conversion coefficients (see Warmuth’s reference; par 0035; discloses After having created the modified luminance component Y'[t], it is supplied to an YUV to RGB converter 305. Again, for European (PAL) TV, the following relations apply: Ro=Y'+0.000*U+1.140*V, Go=Y'-0.396*U-0.581*V, Bo=Y'+2.029*U+0.000*V. 
Finally, the overdrive values, Ro, Go and Bo are employed to provide an overdrive voltage to the LC cell ).


With respect to claim 10, Kwon discloses an over-drive compensation device, applicable to a liquid crystal display panel, (see abstract; discloses an over-driving circuit for a display device having a display panel) the over-drive compensation device comprising: a first conversion circuit, configured to receive three primary color information of a current frame, and convert the three primary color information into color space information with luminance to obtain current luminance information from the color space information (see fig. 4; RBG to YUV converter 11; see col 6; lines 1-3; discloses The RGB to YUV data converter 11 separates input RGB data into brightness data (Y) and color difference data (U,V) and outputs them to the BTC encoder 12 ); a buffer memory, electrically connected to the first conversion circuit and configured to buffer and store the current luminance information and output previous luminance information of a previous frame (see fig. 4; Frame memory 13; see col 6; lines 11-13; discloses the frame memory 13 stores the current frame data (i.e., the compressed brightness data cYUV for the current frame) and outputs it to the first BTC decoder 14a after a delay of one frame period); and a generator, electrically connected to the second conversion circuit and configured to receive the three primary color information and generate, according to the three primary color information and the three primary color over-drive gain values, a corresponding over-drive compensated value for output to over-drive the liquid crystal display panel (see fig. 4; ODLUT 18; see col 8; lines 26-30; discloses The data modulator 18 receives the previous frame data and current frame data, compares them with each other, and outputs a modulation value for modulating the difference between them to modulate the current frame data for over-driving the display device; see col 8; lines 37-53; discloses The adder 46 adds the preset modulation value from the look-up table 44 or subtractor 45 and the current frame data RGB5 that has passed through the second W generation module 30 and the pixel rendering part 17c, and outputs the resulting modulated data. The adder 46 adds noncompressed data and the overdriving modulation data to output the modulated data which is losslessly compressible. The modulated data is transmitted to the source drive ICs of the data driver 102);
Kwon discloses a look-up table operation circuit, electrically connected to the first conversion circuit and the buffer memory and configured to generate a over-drive gain value by table look-up according to the current frame information and the previous frame information (see col 8; lines 26-54; discloses The data modulator 18 receives the previous frame data and current frame data, compares them with each other, and outputs a modulation value for modulating the difference between them to modulate the current frame data for over-driving the display device. In the example shown in FIG. 5, the data modulator 18 comprises a look-up table 44 and further comprises a subtractor 45 and an adder 46; The look-up table 44 compares the current frame data RGB2(CUR) and the previous frame data RGB2(PRE), and selects preset modulation data according to the comparison result);
Kwon doesn’t expressly disclose generating a luminance over-drive gain value according to the current luminance information and the previous luminance information;  a second conversion circuit, electrically connected to the look-up table 
In the same field of endeavor, Warmuth discloses system and method for overdriving LCD display (see abstract); Warmuth discloses generating a luminance over-drive gain value according to the current luminance information and the previous luminance information (see par 0034; discloses a modified luminance component Y'[t] is created, the value of which modified component is based on the difference between the first luminance component Y[t-n] and the subsequent desired luminance component Y[t]);  a second conversion circuit, electrically connected to the look-up table operation circuit to convert the luminance over-drive gain value into three primary color over-drive gain values; (see par 0035; discloses After having created the modified luminance component Y'[t], it is supplied to an YUV to RGB converter 305. Finally, the overdrive values, Ro, Go and Bo are employed to provide an overdrive voltage to the LC cell);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kwon to apply the overdriving to the luminance component by creating on a modified luminance component based on a difference between the value of the luminance component of the subsequent frame and the value of the luminance component related to the first frame as disclosed by Warmuth in order to reduce motion blurr in the liquid crystal cell.

With respect to claim 11, Kwon as modified by Warmuth discloses wherein the look-up table operation circuit comprises a gain comparison table, to query the gain see Warmuth’s reference; par 0034; discloses retrieves an overdrive factor .alpha. (and possibly a second overdrive factor .beta.) used to provide the overdrive level from a lookup table (LUT) 304, based on a difference between the first gray level and the subsequent desired gray level. Hence, a modified luminance component Y'[t] is created, the value of which modified component is based on the difference between the first luminance component Y[t-n] and the subsequent desired luminance component Y[t]).

With respect to claim 12, Kwon as modified by Warmuth discloses wherein the previous luminance information has been stored in the buffer memory in advance (see col 6; lines 4-13; discloses the frame memory 13 stores the current frame data (i.e., the compressed brightness data cYUV for the current frame) and outputs it to the first BTC decoder 14a after a delay of one frame period).

With respect to claim 14, Kwon as modified by Warmuth further comprising: a compression circuit, electrically connected to the first conversion circuit and the buffer memory to compress the previous luminance information and the current luminance information (see fig. 4; BTC converter12; see col 6; lines 4-8; discloses The BTC encoder 12 compresses brightness data using any compression algorithm well known to those skilled in the art and supplies the compressed brightness data cYUV to the frame memory 13.); and a decompression circuit, electrically connected to the buffer memory and the look-up table operation circuit so that the previous see fig. 4; BTC decoder 14a; Col 6; lines 57-60; discloses the first BTC decoder 14a decompresses the compressed previous frame data cYUV and outputs decompressed previous frame data Y'U'V' to the first YUV to RGB data converter 15a).


With respect to claim 17, Kwon as modified by Warmuth further discloses wherein the generator is an adder (see fig. 5; discloses the data modulator 18 comprises an adder 46).

With respect to claim 18, Kwon as modified by Warmuth further discloses wherein the three primary color over-drive gain values are represented as 
    PNG
    media_image1.png
    54
    519
    media_image1.png
    Greyscale
 values,
Ay is the luminance over-drive gain value, and r, g, and b, are three primary color luminance conversion coefficients (see Warmuth’s reference; par 0035; discloses After having created the modified luminance component Y'[t], it is supplied to an YUV to RGB converter 305. Again, for European (PAL) TV, the following relations apply: Ro=Y'+0.000*U+1.140*V, Go=Y'-0.396*U-0.581*V, Bo=Y'+2.029*U+0.000*V. 
Finally, the overdrive values, Ro, Go and Bo are employed to provide an overdrive voltage to the LC cell ).


Claims 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US Pat 9,171,491) in view of Warmuth et al (US Pub 2008/0279470) and Takaki (US Pub 2008/0122769).

With respect to claim 4, Kwon as modified by Warmuth don’t expressly discloses wherein in the step of buffering and storing the current luminance information, the current luminance information replaces the previous luminance information and is stored in the buffer memory as previous luminance information corresponding to a next frame;
In the same field of endeavor, Takaki discloses wherein in the step of buffering and storing the current luminance information, the current luminance information replaces the previous luminance information and is stored in the buffer memory as previous luminance information corresponding to a next frame (see par 0028; discloses input data 7 of the next image to be displayed on the liquid crystal panel 1 is successively transmitted to the overdrive calculation circuit 10, while the input data 7 is successively overwritten and stored in an area that stored the frame data of the previous image in the data storage circuit (frame memory) 5);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kwon as modified by Warmuth to replace the previous luminance information with current luminance information as disclosed by Takaki hence eliminating the need for larger memory which reduces cost of the display device.

With respect to claim 13, Kwon as modified by Warmuth don’t expressly discloses wherein the current luminance information replaces the previous luminance information, and is stored in the buffer memory as previous luminance information corresponding to a next frame;
In the same field of endeavor, Takaki discloses wherein the current luminance information replaces the previous luminance information, and is stored in the buffer memory as previous luminance information corresponding to a next frame (see par 0028; discloses input data 7 of the next image to be displayed on the liquid crystal panel 1 is successively transmitted to the overdrive calculation circuit 10, while the input data 7 is successively overwritten and stored in an area that stored the frame data of the previous image in the data storage circuit (frame memory) 5);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kwon as modified by Warmuth to replace the previous luminance information with current luminance information as disclosed by Takaki hence eliminating the need for larger memory which reduces cost of the display device.



Claims 7-8, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US Pat 9,171,491) in view of Warmuth et al (US Pub 2008/0279470) and Speirs (US Pub 2009/0052772).


With respect to claim 7, Kwon as modified by Warmuth further discloses wherein the three primary color information is converted into the color space information, (see col 6; lines 1-3; discloses the RGB to YUV data converter 11 separates input RGB data into brightness data (Y) and color difference data (U,V) and outputs them to the BTC encoder 12 ) and the luminance over-drive gain value is converted into the three primary color over-drive gain values (see col 6; lines 57-63; dsicloses The first BTC decoder 14a decompresses the compressed previous frame data cYUV and outputs decompressed previous frame data Y'U'V' to the first YUV to RGB data converter 15a. The first YUV to RGB data converter 15a inversely converts the decompressed previous frame data Y'U'V' into RGB data);  
Kwon as modified by Warmuth don’t expressly disclose the conversion is performed using a first conversion matrix and a second conversion matrix;
Speirs discloses conversion from RGB to YUV and back to RGB performed using a first conversion matrix and a second conversion matrix (see par 0113; discloses the conversion from RGB to YUV and back to RGB again is completely done inside the display driver. The encoding and decoding matrices have to match meaning that the decoder matrix is the inverse of the encoding matrix.); 
Kwon as modified by Warmuth to perform the conversion from RGB to YUV and back to RGB via first and second matrix that are inverse of each other as disclosed by Speirs in order to easily implement the conversion in the hardware.

With respect to claim 8, Kwon as modified by Warmuth and Speirs further discloses wherein the first conversion matrix and the second conversion matrix are inverse matrices to each other (see Speirs reference; par 0113; discloses the encoding and decoding matrices have to match meaning that the decoder matrix is the inverse of the encoding matrix).

With respect to claim 15, Kwon as modified by Warmuth further discloses wherein the first conversion circuit converts the three primary color information  (see col 6; lines 1-3; discloses the RGB to YUV data converter 11 separates input RGB data into brightness data (Y) and color difference data (U,V) and outputs them to the BTC encoder 12 ) and the luminance over-drive gain value is converted into the three primary color over-drive gain values (see col 6; lines 57-63; dsicloses The first BTC decoder 14a decompresses the compressed previous frame data cYUV and outputs decompressed previous frame data Y'U'V' to the first YUV to RGB data converter 15a. The first YUV to RGB data converter 15a inversely converts the decompressed previous frame data Y'U'V' into RGB data);  
Kwon as modified by Warmuth don’t expressly disclose the conversion is performed using a first conversion matrix and a second conversion matrix;
Speirs discloses conversion from RGB to YUV and back to RGB performed using a first conversion matrix and a second conversion matrix (see par 0113; discloses the conversion from RGB to YUV and back to RGB again is completely done inside the display driver. The encoding and decoding matrices have to match meaning that the decoder matrix is the inverse of the encoding matrix.); 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kwon as modified by Warmuth to perform the conversion from RGB to YUV and back to RGB via first and second matrix that are inverse of each other as disclosed by Speirs in order to easily implement the conversion in the hardware.

With respect to claim 16, Kwon as modified by Warmuth and Speirs further discloses wherein the first conversion matrix and the second conversion matrix are inverse matrices to each other (see Speirs reference; par 0113; discloses the encoding and decoding matrices have to match meaning that the decoder matrix is the inverse of the encoding matrix).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJIT SHAH/           Examiner, Art Unit 2624                                          

/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624